F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                        June 21, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    D EBBIE J. B RO CK ,

                Plaintiff-Appellant,

    v.                                                    No. 06-6271
                                                   (D.C. No. CIV-05-1324-F)
    M ICH AEL J. ASTRU E, *                              (W .D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.



                            OR D ER AND JUDGM ENT **


Before BR ISC OE, M cKA Y, and GORSUCH, Circuit Judges.


         Plaintiff-Appellant Debbie Brock appeals from a district court order

affirming the Social Security Commissioner’s decision to deny her applications

for social security disability benefits (“SSD”) and supplemental security income



*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this appeal.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
payments (“SSI”) under Titles II and XVI of the Social Security Act. Exercising

our jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we AFFIRM .

                                          I.

      In 2003 M s. Brock filed her applications for SSD and SSI claiming an

inability to work since September 1, 2002, due to chronic lower-back pain as w ell

as numbness and pain in her right arm and hand. Although not mentioned in her

original applications, she also claims to be suffering from disabling depression.

The Commissioner denied M s. Brock’s applications initially and on

reconsideration, and M s. Brock obtained a de novo hearing before an

administrative law judge (“ALJ”), w hich took place on November 10, 2004.

      On M arch 14, 2005, the ALJ denied M s. Brock’s applications because he

determined based on the medical-vocational guidelines that she is not disabled

within the meaning of the Social Security Act. Although he found that she

suffered from a number of impairments that were severe either singly or in

combination, the ALJ concluded that M s. Brock nonetheless retained the residual

functional capacity (“RFC”) to perform the full range of sedentary work. M ore

specifically, as relevant to this appeal, the ALJ rejected M s. Brock’s claim that

her depression interfered with her ability to perform basic work-related activities.

To the contrary, he concluded based on the medical evidence that M s. Brock did

not suffer from any severe mental-health impairment. The A LJ was also

unconvinced by M s. Brock’s hearing testimony that she suffers from intractable,

                                         -2-
unrelenting pain in her lower back and lower extremities, concluding that such

claims were inconsistent with prior statements in the medical record. The ALJ

concluded that the medical evidence as a whole, particularly the treating

physicians’ notes, weighed heavily against M s. Brock’s allegations of disability.

      The allegations of symptom levels that preclude all types of w ork are
      not consistent with the evidence as a whole and are not credible.
      None of the physicians involved in claimant’s evaluation have
      provided objective findings which would indicate that claimant was
      disabled nor have they provided any credible statement or
      recommendation that she has been unable to perform substantial
      gainful activity for a continuous period of at least 12 months.

Aplt. App. at 19.

      M s. Brock appealed the ALJ’s decision to the Appeals Council, which

denied her request for review. Thus, the ALJ’s decision is the final decision of

the Commissioner for the purposes of our review. Branum v. Barnhart, 385 F.3d

1268, 1270 (10th Cir. 2004).

                                          II.

      M s. Brock challenges the ALJ’s decision on three grounds. First, she

contends that the ALJ’s analysis as it relates to her depression is internally

inconsistent and that he erred in failing to consider her depression in formulating

her RFC. Second, she argues that the ALJ’s RFC determination also failed to

account for the fact that she has only a limited ability to stoop, as found by the

agency’s consulting physician. Third, she argues that the ALJ erroneously




                                          -3-
disregarded the opinions of her treating physicians concerning the functional

limitations caused by her disabling pain.

      The scope of our review in a Social Security case is limited to determining

whether the ALJ applied the correct legal standards and whether his factual

findings are supported by substantial evidence, or “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id.

(quotation marks omitted). “In evaluating the appeal, we neither reweigh the

evidence nor substitute our judgment for that of the agency.” Casias v. Sec’y of

Health & H um an Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      A. Depression

      M s. Brock first contends that the ALJ’s decision is internally inconsistent,

and thus unreviewable, to the extent that it disregards her allegations of disabling

depression. This challenge is based on a paragraph at the beginning of the A LJ’s

opinion that recites all the impairments revealed by the medical evidence,

including depression, and then states that these impairments, either “singly or in

combination,” are “severe” w ithin the meaning of the regulations, but not severe

enough to meet or medically equal any of the impairments contained in the

regulatory listings. Aplt. App. at 16. As w e mentioned above, the ALJ ultimately

concluded that M s. Brock’s depression was not a severe impairment and that she

did not suffer from any other severe mental-health impairment. M s. Brock argues




                                            -4-
that this ultimate conclusion cannot stand given that, at the outset of his opinion,

the ALJ listed depression among her severe impairments.

      W e conclude this argument is based on a misinterpretation of the A LJ’s

findings. As the district court explained, it was not inconsistent for the ALJ to

conclude that M s. Brock’s depression standing alone w as not a severe

impairment, although it may have been severe in combination with limitations

imposed by her other impairments. See Social Security Ruling 96-8p, 1996 W L

374184, at *5 (explaining that a “not severe” impairment standing alone may not

significantly limit an individual’s ability to do basic work activities, but may

when considered alongside other impairments). M oreover, even if we accepted

this semantic argument, we would need more to reverse the ALJ’s determination

that M s. Brock’s depression is not a severe impairment. Our review of the record,

however, confirms that substantial evidence supports the ALJ’s conclusion.

      M s. Brock provided medical records dating back to 1991, eleven years

before the alleged onset of her disability. Depression is first mentioned in a July

15, 2003, report by Dr. Fred W illiams, M s. Brock’s urologist, where he simply

noted that M s. Brock was taking Zoloft for depression. In another report dated

August 18, 2003, Dr. W illiams again noted that M s. Brock was taking “Zoloft

50mg at night for mild depression.” Aplt. App. at 177. The record also contains

a December 1, 2003, psychiatric report completed by Dr. M argaret M cKinney, an

agency consulting physician. Dr. M cKinney noted the prescription for Zoloft

                                          -5-
(now only 25mg) as well as M s. Brock’s reports of “mental stress. . . caused by

lack of income and inability to work.” Id. at 213. The report goes on to note,

however, that M s. Brock’s activities of daily life, while limited by pain, included

“shop[ping], visit[ing] once a week, [and] attend[ing] monthly meetings of

quarterback club, rodeo association and FFA booster.” Id. Her hobbies included

reading and painting. After reviewing M s. Brock’s medical records, Dr.

M cKinney found “[n]o evidence of a severe mental impairment.” Id. The only

evidence in the record that M s. Brock suffers from depression appears to be her

own testimony and the fact that she apparently takes an anti-depressant. She has

not told us w ho prescribed this medication, however, and there is no indication in

the record that M s. Brock ever sought treatment from a psychiatrist. In short, she

has offered no legitimate grounds for reversing the ALJ’s determination that she

does not suffer from a severe mental-health impairment.

      In a related argument, M s. Brock contends that the RFC should have

reflected some limitations associated with depression because the ALJ did

conclude that her depression was severe in combination with her other

impairments. But this argument ignores the part of the ALJ’s decision where, in

accordance with applicable regulations, he considered whether M s. Brock was

limited in any of the four broad functional areas associated with mental health

impairments: activities of daily living; social functioning; concentration,

persistence, or pace; and episodes of decompensation. See 20 C.F.R.

                                         -6-
§§ 404.1520a(c)(3), 416.920a(c)(3); Aplt. App. at 17-18. Based on Dr.

M cKinney’s report, the ALJ concluded that M s. Brock has no functional

limitations in any of these areas, and his RFC assessment, in accordance with that

conclusion, properly reflects no such limitations.

      W e conclude that the ALJ properly analyzed M s. Brock’s claim of

depression, and for the reasons discussed above, we will not upset his

determination. See Branum, 385 F.3d at 1273 (upholding ALJ’s analysis of

plaintiff’s mental-health impairment).

      B. M s. Brock’s Limited Ability to Stoop

      M s. Brock’s second argument is based on the ALJ’s failure to include in his

RFC assessment the opinion of Dr. Gordon Strom, an agency consulting

physician, that M s. Brock cannot stoop more than occasionally. This argument is

unavailing, however, because as the Commissioner points out, M s. Brock’s

stooping limitation does not affect her ability to perform the full range of

sedentary work, as found by the ALJ. The Commissioner has previously stated:

      An ability to stoop occasionally . . . is required in most unskilled
      sedentary occupations. A complete inability to stoop would
      significantly erode the unskilled sedentary occupational base and a
      finding that the individual is disabled would usually apply, but
      restriction to occasional stooping should, by itself, only m inimally
      erode the unskilled occupational base of sedentary work.

Social Security Ruling 96-9p, 1996 W L 374185, at *8 (second emphasis added);

cf. Lauer v. Apfel, 169 F.3d 489, 493 (7th Cir. 1999) (holding that SSR 96-9p



                                         -7-
does not require a finding of disability even in cases w here the claimant is

completely unable to stoop). Thus, the A LJ’s failure to mention M s. Brock’s

stooping limitation in formulating an RFC that requires no more than occasional

stooping is no grounds for reversal.

       C. Disabling Pain

       Finally, M s. Brock argues that the ALJ improperly disregarded the opinions

of Dr. Strom and her treating physician Dr. J. Brett Dietze concerning her

complaints of lower-back pain. M ore specifically, she claims that the ALJ

ignored references in their treatment notes indicating that she continued to

experience pain even after her second back surgery. W e reject this argument for

the same reasons it was rejected by the district court. As that court noted, the

crux of this issue is not whether the ALJ duly considered the opinions of

M s. Brock’s physicians, it is whether her subjective complaints of back pain are

credible. 1

       A social security claimant’s subjective allegations of pain are evaluated in

accordance with the framew ork set forth in Luna v. Bowen, 834 F.2d 161

(10th Cir. 1987). Under that framew ork,

       [w]e must consider (1) whether Claimant established a
       pain-producing impairment by objective medical evidence; (2) if so,



1
     As in the district court, M s. Brock failed to identify on appeal any specific
medical opinion concerning her functional limitations that was disregarded by the
ALJ.

                                          -8-
      whether there is a “loose nexus” between the proven impairment and
      the C laimant’s subjective allegations of pain; and (3) if so, whether,
      considering all the evidence, both objective and subjective,
      Claimant’s pain is in fact disabling.

Branum, 385 F.3d at 1273 (quotation omitted). The medical evidence in this case

indisputably establishes, and the ALJ found, that M s. Brock has a pain-producing

back impairment. He also concluded that she met the second prong of the Luna

three-part inquiry. Therefore, the ALJ correctly went on to consider all of the

evidence to determine whether M s. Brock’s non-exertional impairments direct a

finding of disability. See Glass v. Shalala, 43 F.3d 1392, 1396 (10th Cir. 1994)

(approving ALJ’s analysis under Luna). In so doing, the ALJ w as tasked with

evaluating M s. Brock’s subjective complaints of pain. As the “trier of fact, the

individual optimally positioned to observe and assess witness credibility,” we

must defer to the ALJ’s credibility determination. Casias, 933 F.2d at 801.

      The medical evidence reveals that M s. Brock has suffered from chronic

back pain since at least 1991. She underw ent her first back surgery, to repair a

disc herniation at L5-S1, in 1995. The medical reports following this first surgery

indicate that it was only moderately successful in alleviating her pain. Curiously,

however, she did not seek further medical attention for her back until January

2001, when she saw Dr. Dietze. Dr. Dietze diagnosed recurrent L5-S1 disc

herniation and performed a second surgery on February 9, 2001. After this

surgery, M s. Brock complained of a new pain radiating into her left leg, but a CT



                                         -9-
scan revealed nothing significant. A month later, in M arch 2001, Dr. Dietze’s

notes indicate that M s. Brock was “much better than she was before surgery, but

still [was] having some pain radiating into her left leg.” Aplt. App. at 150. She

continued to progress, however, as reflected in the following notes from a M ay 1,

2001, visit: “M rs. Brock is doing much better. She is still having occasional

problem s w ith back pain. Her leg pain is all completely resolved. She is all in all

very happy.” Id.

      It appears that M s. Brock did not return to D r. Dietze for two years

following this M ay 2001 visit. In fact, the medical record is devoid of any reports

of back pain between M ay 2001 and the alleged onset date of her disability,

September 1, 2002. M s. Brock’s complaints of back pain resurface in the record

in M ay 2003, one month before she filed her disability application. Then, she

complained of low back pain, mostly at night, and occasional pain in her left leg.

An M RI scan once again revealed degenerative changes at L5-S1, and Dr. Dietze

prescribed six weeks of physical therapy. M s. Brock missed or cancelled several

appointments. M s. Brock submitted to a consultative examination by Dr. Strom

in September 2003. He diagnosed her with “failed back syndrome with chronic

back pain” and noted that she appeared to have some weakness in her right leg,

but pointed out that his findings were “minimal.” Id. at 187. He also noted that

M s. Brock’s limitations may have been exaggerated because she was still

recuperating from a recent bladder surgery. During the exam, M s. Brock was able

                                         -10-
to fully extend both knees and despite the weakness in her right leg, she was able

to walk around unassisted.

      Based on this evidence, the ALJ concluded that the true extent of

M s. Brock’s functional limitations was significantly less than what she alleged

and he specifically rejected her allegations of intractable, unrelenting pain in her

lower back. “The medical evidence (including the frequency upon which

claimant has sought treatment) tends to suggest that claimant, rather than

experiencing pain of an intractable nature, experiences severe pain on only rare

occasion.” Id. at 19. In assessing M s. Brock’s credibility, the ALJ was

particularly influenced by the sporadic nature of her complaints of back pain. For

example, he found particularly troubling the fact that she was not seeking any

treatment in September 2002, even as her pain allegedly became disabling. The

opinion reflects that the ALJ conducted the appropriate analysis, and based on our

own review of the record, we also conclude that he accurately read the medical

evidence. In short, there is substantial evidence in the record to support the

A LJ’s conclusions. The decision of the Commissioner is, therefore, AFFIRMED.


                                                Entered for the Court


                                                M ary Beck Briscoe
                                                Circuit Judge




                                         -11-